[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Maurice Washington; Prose, Petitioner
Steven G. Weiss, Esq., Assistant State's Attorney, for the State.
SENTENCE AFFIRMED.
BY THE DIVISION: The petitioner was convicted after a trial by jury of CT Page 2307 Burglary, 3rd Degree in violation of Sec. 53a-103(a); Possession of Burglary tools in violation of Sec. 53a-106(a); and Interfering with an Officer in violation of Sec. 53a-167(a).
He received the maximum penalties for each count, five years for burglary and one year on each of the other two counts, for a total effective sentence of seven years.
The petitioner, who is twenty-eight years of age, elected to represent himself before the Review Division. He claims the sentence he received was overly severe and cites for our consideration the following: he is innocent, he was sentenced without a pre-sentence report, he was offered a less severe sentence for a plea bargain, he has five children who need him as a father figure, medical reasons, and the criminal record which was reported to the sentencing judge was not substantiated.
This case involved a residential burglary of an occupied dwelling. The homeowner called the police while the burglary was in progress. When the police arrived, the petitioner left the home and ran off. He was apprehended, after a struggle, when caught hiding nearby. He had burglar tools in his possession.
The petitioner's guilt was, of course, established by the jury. He waived a pre-sentence investigation because he did not want to delay sentencing. The criminal record presented to the sentencing court was not challenged at the time and it shows seven or eight prior felony convictions including robbery, 1st degree, burglary 2nd degree, weapon in a motor vehicle, larceny, 2nd degree and narcotics violations.
The petitioner's attorney asked the Court to consider his medical condition among the things in his request for leniency. In his own remarks to the Court, the petitioner himself stated that he had spent most of his life in jail and pointed out his employment record to the judge. CT Page 2308
After hearing from both petitioner and his counsel, the Court indicated the petitioner's consistent record of criminal anti-social activity militated against leniency, and that the petitioner's history leads to the conclusion that as soon as he is released from jail he is into his usual criminal pattern.
Under these circumstances and pursuant to the standards of review set out in the Connecticut Practice Book, Sec. 942, the Division finds the sentence was neither inappropriate nor disproportionate. It is affirmed.
LAWRENCE C. KLACZAK, JUDGE
JOSEPH J. PURTILL, JUDGE
RICHARD J. STANLEY, JUDGE
Purtill, Klaczak and Stanley, J.'s, participated in this decision.